PETITION FOR WRIT OF MANDAMUS
On December 19, 2000, the relator, Ronald Strzala, commenced this mandamus action against the respondent, Judge Frank D. Celebrezze, to compel the judge to rule on Mr. Strzala's motion to withdraw guilty plea which he filed on October 19, 2000, in the underlying case, State of Ohio v. Ronald Strzala, Cuyahoga County Common Pleas Court Case No. Cr. 379965. For the following reasons, this court dismisses the action, sua sponte.
An inordinate amount of time has not elapsed to warrant mandamus to compel a ruling. Rule of Superintendence 40(A) provides that a court shall dispose of a pending motion within one hundred and twenty days of the filing date. Thus a complaint in mandamus to compel a ruling on a motion which has been pending approximately eighty days is premature. State ex rel. Rodgers v. Cuyahoga County Court of Common Pleas (1992),83 Ohio App.3d 684, 615 N.E.2d 689 and State ex rel. Byrd v. Fuerst (July 12, 1991), Cuyahoga App. No. 61985, unreported. Moreover, a review of the docket indicates that the respondent has denied the motion to withdraw the guilty plea.
Although Mr. Strzala's affidavit of indigency complied with R.C.2969.27(C)(2), it did not comply with subsection (C)(1) which requires that such affidavits include a statement that sets forth the balance in the inmate account of the inmate for each of the preceding six months, as certified by the institutional cashier.
Accordingly, the court dismisses this writ action, sua sponte. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
ANN DYKE, A.J., and KENNETH A. ROCCO, J., CONCUR.